        Case 3:20-cv-05671-JD Document 34 Filed 09/08/20 Page 1 of 9




 1   George A. Zelcs (pro hac vice)            Stephen M. Tillery (pro hac vice)
       gzelcs@koreintillery.com                  stillery@koreintillery.com
 2   Robert E. Litan (pro hac vice)            Jamie Boyer (pro hac vice)
     Randall P. Ewing, Jr. (pro hac vice)        jboyer@koreintillery.com
 3     rewing@koreintillery.com                Michael E. Klenov, CA Bar #277028
     Jonathon D. Byrer (pro hac vice)            mklenov@koreintillery.com
 4      jbyrer@koreintillery.com               Carol O’Keefe (pro hac vice)
     KOREIN TILLERY, LLC                         cokeefe@koreintillery.com
 5   205 North Michigan, Suite 1950            KOREIN TILLERY, LLC
     Chicago, IL 60601                         505 North 7th Street, Suite 3600
 6   Telephone: (312) 641-9750                 St. Louis, MO 63101
     Facsimile: (312) 641-9751                 Telephone: (314) 241-4844
 7                                             Facsimile: (314) 241-3525
 8   Karma M. Giulianelli, CA Bar #184175      Ann Ravel
      karma.giulianelli@bartlitbeck.com          aravel@mcmanisfaulkner.com
 9   Glen E. Summers                           MCMANIS FAULKNER
      glen.summers@bartlitbeck.com             Fairmont Plaza, 10th Floor, 50 West San
10   BARTLIT BECK LLP                          Fernando Street
     1801 Wewetta St. Suite 1200,              San Jose, CA 95113
11   Denver, Colorado 80202                    Telephone: (408) 279-8700
     Telephone: (303) 592-3100                 Facsimile: (408) 279-3244
12   Facsimile: (303) 592-3140
13

14

15                               UNITED STATES DISTRICT COURT
16              NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
17 EPIC GAMES, INC.;                           CASE NO. 3:20-cv-05671-JD
18                 Plaintiff,                  PLAINTIFF MARY CARR’S RESPONSE
19                                             TO SUA SPONTE JUDICIAL REFERRAL
         vs.
     GOOGLE LLC, et al.;                       FOR PURPOSES OF DETERMINING
20                                             RELATIONSHIP OF CASES
                   Defendants.
21                                             RELATED CASE: Carr, et al. v. Google, LLC,
                                               et al.; Case No. 5:20-CV-05761
22

23

24

25

26
27

28
         Case 3:20-cv-05671-JD Document 34 Filed 09/08/20 Page 2 of 9




            Pursuant to Local Rule 3-12, Plaintiff Mary Carr, on behalf of herself and all others similarly
 1

 2 situated (collectively “Plaintiff Carr”), submits this Response to the Sua Sponte Judicial Referral for

 3 Purposes of Determining Relationship of Cases (“Judicial Referral”) ordered by Judge Chen in Pure

 4 Sweat Basketball, Inc. v. Google, LLC, et al., Case No. 20-cv-05792-EMC (“PSB”). Plaintiff Carr

 5
     respectfully submits that Carr, et al. v. Google, LLC, et al., Case No. 5:20-cv-05761 (“Carr”), is
 6
     related to Epic Games, Inc. v. Google, LLC et al., Case No. 3:20-cv-05671 (“Epic”)—a fact Google
 7
     admits. Carr and Epic concern the same subject matter (restrictions Google imposes on Android-
 8
     compatible hardware manufacturers and application (“app”) developers), the same factual and
 9

10 expert inquiry (whether such restrictions result in anticompetitive harm in a relevant antitrust

11 market), and the same resulting claims (federal and state antitrust laws).            Those cases are

12 appropriately related. Forcing these lawsuits to proceed along parallel tracks before different judges

13
     would not only waste enormous judicial and party resources, but also risk inconsistent results.1
14
            Plaintiff Carr does, however, dispute that Feitelson v. Google, Inc., Case No. 14-cv-02007
15
     (“Feitelson”), is related to Carr or Epic. Feitelson concerned Google’s behavior in the search engine
16

17 market and consequently involved different parties, conduct and proposed classes. Moreover,
                                                                     2
18 Feitelson was resolved on a motion to dismiss over five years ago. Local Rule 3-12 ensures related

19 cases proceed efficiently and consistently. Relating two recently-filed cases dealing with app

20 distribution and use to a long-defunct lawsuit involving search functions does not serve that goal.

21
     Accordingly, Carr should be related to Epic and proceed before this Court.
22

23

24
     1
25   Plaintiff Carr takes no position on whether PSB is related to Carr and Epic. Should the Court
   determine PSB is related, it should proceed before Judge Donato because Epic is the lowest-
26 numbered case. See L.R. 3-12(c) (2020). Plaintiff Carr agrees with Google that lawsuits concerning
   Android and Apple products are not related.
27
   2
     See Feitelson, et al. v. Google, Inc., 80 F.Supp.3d 1019 (N.D. Cal. 2015).
28
     Response to Judicial Referral Page |2
            Case 3:20-cv-05671-JD Document 34 Filed 09/08/20 Page 3 of 9




 1

 2                           FACTUAL AND PROCEDURAL BACKGROUND

 3             On August 13, 2020, Plaintiff Epic Games, Inc. (“Epic”) filed suit against Defendants

 4 Google LLC, Google Ireland Ltd., Google Commerce Ltd., Google Asia Pacific PTE Ltd. and

 5
     Google Payment Corp. (collectively “Google”) for violating the Sherman Antitrust Act, the
 6
     California Cartwright Act and the California Unfair Competition Law. (See Compl. For Injunctive
 7
     Relief (“Epic Compl.”), attached as Ex. 1). Three days later, Plaintiff Carr did the same on behalf
 8
     of “[a]ll persons in the United States who paid for an app on Google Play, subscribed to an app
 9

10 obtained on Google Play, or paid for in-app digital content on an app obtained on Google Play within

11 the relevant statute of limitations.” (See Class Action Compl. (“Carr Compl.”) at ¶109, attached as

12 Ex. 2). In its Response to the Judicial Referral, Google admitted that Epic and Carr are related.

13
     (ECF Doc. 32, Google’s Resp. at p. 2).
14
               Both Epic and Carr allege Google is abusing its monopoly power in the Android app market
15
     by: (1) forcing manufacturers to pre-install and prominently display the Google Play Store icon; (2)
16

17 prohibiting the distribution of any app through Google Play Store that helps users bypass the Store

18 for app downloads or purchases; (3) conditioning use of Google advertising services on app

19 distribution through Google Play Store; (4) inhibiting consumers’ ability to bypass the Google Play

20 Store; (5) tying the ability to distribute an app through Google Play Store to a developer’s agreement

21
     to exclusively use Google Play Billing for in-app purchases; and (6) using its middle-man role in
22
     app distribution and purchasing to enhance Google’s own revenue-generating advertising services. 3
23
     (See Comparison Chart, attached as Ex. 3). Epic seeks injunctive relief, while Plaintiff Carr seeks
24

25 injunctive relief and damages. (Ex. 1, Epic Compl.; Ex. 2, Carr Compl.)

26
27
     3
         Exhibit 3 provides a detailed comparison of the allegations in the Epic and Carr Complaints.
28
     Response to Judicial Referral Page |3
         Case 3:20-cv-05671-JD Document 34 Filed 09/08/20 Page 4 of 9




            Epic and Carr will both require a showing that Google’s restrictions on original equipment
 1

 2 manufacturers (“OEMs”) (such as Samsung) and app developers (such as Epic) cause an

 3 anticompetitive impact in a relevant market. This will require Plaintiffs in both cases to produce

 4 thorough economic testimony establishing not only the same relevant market, but consumer harm

 5
     within that market—an intensive inquiry involving complete overlap in factual and economic
 6
     evidence. Both cases must also establish a lack of any countervailing procompetitive impact that
 7
     might outweigh the marketplace harm caused by Google’s conduct, another inquiry requiring
 8
     essentially identical testimony, discovery, and economic evidence. Simply put, Epic and Carr
 9

10 involve conduct relating to the same market participants, the same facts showing an impact on those

11 participants (including consumers), and the same legal claims. They are related.

12          In contrast, Feitelson had nothing whatsoever to do with Android apps, focusing instead on
13
     the Internet search market. (See First Am. Class Action Compl. (“Feitelson Compl.”), attached as
14
     Ex. 4) Feitelson argued Google abused its monopoly power in the search engine market by forcing
15
     OEMs to make Google the default search engine on Android devices which, in turn, stifled
16

17 competition, innovation and revenue generation in that arena. (Id. at ¶8-9). Proposed class members

18 were purchasers of an Android device where Google’s conduct caused the installation of its own

19 search engine as the default. (Id. at ¶84). Feitelson, therefore, involved a different market and—

20 had it not been dismissed five years ago—would have involved a different theory of effects in that

21
     market.
22
            While Feitelson discussed Google’s Mobile Application Distribution Agreement
23
     (“MADA”), its sole focus was how that agreement forced OEMs to select Google as the default
24

25 search engine, which is not at issue in Epic or Carr. (Id. at ¶35-36, 41-42, 52). Feitelson made no

26 mention of app developers, distributors or users, it did not discuss how Android apps functioned,
27 and it did not address how users accessed or made payments within those apps. (Id. at ¶59-73).

28
     Response to Judicial Referral Page |4
           Case 3:20-cv-05671-JD Document 34 Filed 09/08/20 Page 5 of 9




     Ultimately, Feitelson was dismissed at the pleading stage in 2015. Feitelson, et al. v. Google, Inc.,
 1

 2 80 F.Supp.3d 1019 (N.D. Cal. 2015).

 3                                               ARGUMENT

 4 I.          LEGAL STANDARD
 5
               Under Local Rule 3-12(a), actions are related when they “concern substantially the same
 6
     parties, property, transaction or event” and “[i]t appears likely that there will be an unduly
 7
     burdensome duplication of labor and expense or conflicting results if the cases are conducted before
 8
     different judges.”     L.R. 3-12(a) (2020).     To determine relatedness, courts consider parties,
 9

10 procedural posture, claims and underlying facts. See Pepper v. Apple, Inc., 2019 WL 4783951 (N.D.

11 Cal. August 22, 2019). The relief sought by potentially related cases is irrelevant because “courts

12 routinely relate cases in which the theories of damages differ.” Id. at *2.

13
     II.       EPIC AND CARR ARE RELATED, BUT FEITELSON IS NOT.
14
               Google admits that Epic and Carr are related. (ECF Doc. 32, Google Resp. at p. 2). As
15
     described above, those lawsuits concern the same defendants, the same Android-related app
16

17 markets, the same Google agreements, the same abusive conduct governing Android app

18 distribution and in-app purchasing and the same antitrust claims. (Ex. 3, Chart). Both cases are in

19 their procedural infancy. That Carr seeks damages in addition to injunctive relief is not relevant,

20 particularly where the inquiry into competitive harm required by both claims (and used to prove

21
     damages) is the same. Pepper, 2019 WL 4783951 at *2. If these cases proceeded separately, party
22
     and judicial resources would be wasted on duplicative discovery and cumulative motion practice,
23
     all while running the risk of inconsistent rulings. Under Local Rule 3-12(a), Epic and Carr are
24

25 clearly related.

26             Feitelson, in contrast, has little in common with those lawsuits. That case involved:

27            Different markets (search engine vs. app distribution/in-app payment processing);
28
     Response to Judicial Referral Page |5
         Case 3:20-cv-05671-JD Document 34 Filed 09/08/20 Page 6 of 9




           Different classes (Android device purchasers who used Google’s general search engine vs.
 1
            Android app users who used Google’s app distribution and payment processing);
 2
           Different conduct (abuse of power over OEMs to stifle search engine competition vs. abuse
 3          of power over app developers to stifle app distribution outside of Google Play Store and/or
            processing of in-app purchases outside of Google Play Billing); and
 4

 5         Different theories of competitive impact (an alleged overcharge in the cost of Android
            phones because a lack of price competition for default search engine status prevented OEMs
 6          from passing subsidies from search engine competitors to consumers vs. an overcharge in
            app and in-app purchases by virtue of Google’s toll on app developers through the app
 7          distribution store).
 8      Google’s argument otherwise is vague at best and misleading at worst. As Google knows, the
 9
     search engine service at issue in Feitelson exists on a different home screen service than the one at
10
     issue in Epic and Carr. Google writes “[t]hese cases each allege claims against Google defendants
11
     based on Google’s contracts with app developers and its policies within the Android ecosystem.”
12

13   (ECF Doc. 32, Google’s Resp. at p. 2). But a cursory inspection of Feitelson reveals no substantive

14   discussion of “Google’s contracts with app developers” or any other app-related topics. (See Ex.

15   4, Feitelson Compl.) There is certainly no specific discussion regarding how Android-compatible
16
     apps are distributed through Google Play Store or how app users pay for in-app purchases using
17
     Google Play Billing.
18
        Similarly, Google claims the “complaints allege the same theory of anticompetitive harm:
19
     Google’s use of MADAs to purportedly foreclose competition in the relevant markets alleged in
20

21   each complaint.” (ECF Doc. 32, Google’s Resp. at p. 3). Of course, the “relevant markets” in Epic

22   and Carr are different from those in Feitelson, as is the competition allegedly foreclosed
23   (competing search engines vs. competing app delivery and payment systems). Neither Epic nor
24
     Carr have anything to do with Yahoo or Bing – the foreclosed competition in the search engine
25
     market. Presumably, this is why Google provides a generic chart and describes the cases as
26
     involving “anticompetitive conduct” in a “relevant market” instead of comparing their specific
27

28   allegations. These differences are not insignificant – they go to the core inquiry in an antitrust case.

     Response to Judicial Referral Page |6
         Case 3:20-cv-05671-JD Document 34 Filed 09/08/20 Page 7 of 9




     Claiming a five year-old search engine lawsuit relates to an app distribution/purchasing case
 1

 2   because they both involve the MADA is like arguing a freedom of religion case is the same as a

 3   search and seizure case because they both involve the Bill of Rights. 4

 4          Finally, it is noteworthy that Feitelson was dismissed in 2015 at the pleading stage.
 5
     Consequently, there is little risk of “burdensome duplication of labor and expense.” L.R. 3-12(a).
 6
     This is not a situation where extensive discovery occurred in Feitelson and re-plowing such ground
 7
     is a waste of resources. Nor is this a situation in which Feitelson remains pending so that
 8
     contemporaneously consistent rulings are an issue. Rather, the Feitelson opinion, like any other
 9

10 five-year old opinion, is available to the parties as precedent. That is where any relevance to Epic

11 and Carr should begin and end.

12                                            CONCLUSION
13
            For these reasons, the Court should determine that Epic and Carr are related and transfer
14
     Carr to this Court for further proceedings. Plaintiff Carr reserves the right to supplement this
15
     Response and/or file additional briefing based upon the arguments submitted by other parties
16

17 responding to the Judicial Referral.

18

19
     The Court should also reject Google’s suggestion that all of these cases be transferred to Judge
     4

20 Freeman in the San Jose Division of this Court due to §16.8 of Google’s DDA and/or Terms of
   Service (“TOS”) and the assignment of the Carr case to her. (ECF Doc. 32, Google’s Resp. at p.2
21 n.3). Having admitted that Epic and Carr are related and subjected itself to the jurisdiction of the

22 Northern District of California, Google cannot circumvent Local Rule 3-12, which requires that
   related cases be assigned to the judge presiding over the lowest-numbered case. L.R. 3-12(f)(3)
23 (2020). Second, assuming without conceding that plaintiffs were required to file suit in the San
   Jose Division of this Court, they all abided by that obligation. (See Ex. 1, Epic Compl. & Ex. 2,
24 Carr Compl.) Google does not explain why a federal court cannot, as a matter of discretion over
   administration of its docket, transfer a properly filed case to another division in the interests of
25
   judicial efficiency and consistency. In fact, the opposite is true. See, e.g., Chapman Univ. v.
26 Atlantic Richfield Co., 2013 WL 12126015 at *4 & 6 (C.D. Cal. 2/25/13) (district courts have
   discretion to assign cases to various divisions that outweighs party’s forum selection); Barto v.
27 Alon USA Energy, Inc., 2012 WL 13020327 at *3 (C.D. Cal. 10/3/12) (contractual forum selection
   clause does not trump district court’s case allocation plan).
28
     Response to Judicial Referral Page |7
         Case 3:20-cv-05671-JD Document 34 Filed 09/08/20 Page 8 of 9




 1

 2

 3         Dated: September 8, 2020                     s/ Jamie L. Boyer

 4

 5                                                      George A. Zelcs (pro hac vice)
                                                        Robert E. Litan (pro hac vice)
 6                                                      Randall P. Ewing (pro hac vice)
                                                        Jonathon D. Byrer (pro hac vice)
 7                                                      KOREIN TILLERY LLC
                                                        205 North Michigan Avenue, Suite 1950
 8                                                      Chicago, IL 60601
                                                        Telephone: (312) 641-9750
 9                                                      Facsimile: (312) 641-9751

10                                                      Stephen M. Tillery (pro hac vice)
                                                        Jamie L. Boyer (pro hac vice)
11                                                      Michael E. Klenov, CA Bar #277028
                                                        Carol L. O’Keefe (pro hac vice)
12                                                      KOREIN TILLERY LLC
                                                        505 North 7th Street, Suite 3600
13                                                      St. Louis, MO 63101
                                                        Telephone: (314) 241-4844
14                                                      Facsimile: (314) 241-3525

15                                                      Karma M. Giulianelli, CA Bar #184175
                                                        Glen E. Summers, CA Bar #176402
16                                                      BARTLIT BECK LLP
                                                        1801 Wewetta St. Suite 1200,
17                                                      Denver, Colorado 80202
                                                        Telephone: (303) 592-3100
18                                                      Facsimile: (303) 592-3140

19                                                      Ann Ravel
                                                        MCMANIS FAULKNER
20                                                      Fairmont Plaza, 10th Floor, 50 West San
                                                        Fernando Street
21                                                      San Jose, CA 95113
                                                        Telephone: (408) 279-8700
22                                                      Facsimile: (408) 279-3244

23                                  CERTIFICATE OF SERVICE

24        The undersigned hereby certifies that a true and correct copy of the foregoing was served
   upon all parties of record on September 8, 2020, through the Court’s Electronic Case Filing
25 System.

26                                                      /s/ Jamie L. Boyer

27

28
     Response to Judicial Referral Page |8
       Case 3:20-cv-05671-JD Document 34 Filed 09/08/20 Page 9 of 9




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     Response to Judicial Referral Page |9
